United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.E., Appellant
and
DEPARTMEMT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-333
Issued: March 25, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 26, 2014 appellant filed a timely appeal from a June 24, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has established a hearing loss causally related to his
federal employment.

1
2

5 U.S.C. § 8101 et seq.

After the Board took jurisdiction on November 26, 2014 over the June 24, 2014 OWCP decision, appellant
requested a hearing before an OWCP hearing representative. OWCP issued a decision dated December 17, 2014
denying the request as untimely. The Board has jurisdiction over decisions issued within 180 days prior to the filing
of the appeal, and therefore does not have jurisdiction on this appeal over a December 17, 2014 decision. See 20
C.F.R. § 501.3(e); see also Jada Mason-Richardson, Docket No. 98-405 (issued August 19, 1999).

FACTUAL HISTORY
On January 7, 2014 appellant, then a 66-year-old boiler plant operator, filed an
occupational disease claim for compensation (Form CA-2) alleging hearing loss as a result of his
federal employment. On the claim form, he stated that he was exposed to blower motors and
loud noises. The date appellant became aware of the condition and its relationship to
employment was reported as December 16, 2013. He submitted employing establishment
audiograms from an audiologist dated December 16 and 17, 2013.
By letter dated January 13, 2014, OWCP requested that appellant submit additional
information. It requested that he submit his employment history, both federal and nonfederal,
job titles, a description of noise exposure, and use of any noise-reducing devices. OWCP
advised appellant that the claim would be held open for 30 days to provide an opportunity to
submit the requested evidence. The record also contains a letter dated January 13, 2014
requesting similar information from the employing establishment. No response was received.
By decision dated February 28, 2014, OWCP denied the claim for compensation as no
evidence had been submitted as requested.
On March 26, 2014 appellant requested reconsideration. On that date OWCP received
employing establishment audiograms from 1983 to 2005.
By decision dated June 24, 2014, OWCP reviewed the case on its merits and denied
modification. It found appellant had failed to submit factual evidence as to his specific
employment history, sources of noise, job titles, or other relevant information.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.4
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) a factual statement identifying employment factors alleged to have caused or
contributed to the presence or occurrence of the disease or condition; (2) medical evidence
establishing the presence or existence of the disease or condition for which compensation is
claimed; and (3) medical evidence establishing that the diagnosed condition is causally related to
the employment factors identified by the claimant.5

3

5 U.S.C. §§ 8101-8193.

4

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Ruby I. Fish, 46 ECAB 276, 279 (1994).

2

With respect to hearing loss claims, OWCP procedures provide specific requirements for
the audiological testing and medical examinations necessary to establish the claim.6 The
procedures state that once all “pertinent factual evidence” has been obtained, the medical
evidence would be developed.7
ANALYSIS
In the present case, appellant has alleged that he sustained hearing loss as a result of his
federal employment, but a claimant must initially provide factual evidence with respect to his or
her claim of noise exposure. The claim form briefly refers to blower motors and exposure to
loud noises, without further explanation. Appellant did not provide his employment history, with
dates of employment and the jobs performed. He did not clearly identify and discuss the sources
of noise exposure, the nature and extent of the exposure, or otherwise provide a proper factual
background for his claim for compensation. A claimant must provide an adequate description of
the alleged noise exposure.8 If a claimant does not submit an adequate factual statement with
respect to a hearing loss claim, OWCP may properly deny the claim.9
The Board accordingly finds that OWCP properly denied the claim for compensation in
this case. Appellant was advised of the need to submit a proper description of his employment
history and noise exposure in the January 13, 2014 letter. In the absence of an appropriate
response, OWCP properly denied the claim.
On appeal, appellant submitted additional medical evidence. The Board notes that it may
review only evidence that was before OWCP at the time of the final decision on appeal.10
Moreover, the denial of the claim in this case was based on the lack of a proper factual
background.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a hearing loss causally related to his
federal employment.

6

Federal (FECA) Procedure Manual, Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600.8(a)
(September 1996).
The medical examination, for example, should be performed by a Board-certified
otolaryngologist.
7

Id.

8

D.B., Docket No. 06-2177 (issued March 28, 2007).

9

Id.

10

20 C.F.R. § 501.2(c).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 24, 2014 is affirmed.
Issued: March 25, 2015
Washington, DC

Patricia Howard Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

